—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him following a jury trial of, inter alia, two counts of burglary in the second degree (Penal Law § 140.25 [2]). We reject the contention of defendant that County Court erred in denying his motion seeking to review the minutes of the prosecutor’s instruction to the Grand Jury. “[W]e require * * * courts to evaluate whether the party seeking disclosure has shown a compelling and particularized need for the Grand Jury [minutes]. When that threshold is met, the * * * court must weigh factors to assess the competing public policies of disclosure versus secrecy blanketing Grand Jury proceedings” (Matter ofLungen v Kane, 88 NY2d 861, 862-863; see, CPL 190.25 [4] [a]; People v Fetcho, 91 NY2d 765, 769; Matter of District Attorney of Suffolk County, 58 NY2d 436, 444). Although defendant failed to include the court’s decision and order in the record on appeal, the People provided that document as an Appendix. Upon our review of the court’s decision and order, we conclude that the court did not abuse its discretion in denying defendant’s motion. We further reject defendant’s contention that the court erred in denying defendant’s motion seeking to dismiss the indictment on the ground that the instructions to the Grand Jury were incomplete or improper. “Generally, the prosecutor satisfies his obligation to instruct the Grand Jury by reading the appropriate provisions of the Penal Law * * * which was done here” (People v Santmyer, 255 AD2d 871, 872, Iv denied 93 NY2d 902; see, People v Calbud, Inc., 49 NY2d 389, 395, n 1).
Defendant failed to preserve for our review the contention in his pro se supplemental brief that Supreme Court’s instructions to the jury were improper, and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). We have reviewed the remaining contentions raised by defendant and conclude that they are without merit. (Appeal from Judgment of Supreme Court, Monroe County, Mark, J., Trial; Monroe County Court, Marks, J., Motion — Burglary, 2nd Degree.) Present — Green, J. P., Hayes, Wisner, Scudder and Kehoe, JJ.